DETAILED ACTION
This office action is in response to Applicant’s submission filed on 23 June 2021.   
Claims 1, 3-10, 12-20 are pending.
Claims 2, 11 are cancelled.
Claims 1, 10, 19 are amended.
Rejections under 35 USC 102/103 for claims 1, 3-10, 12-20 are withdrawn in view of their amendment/cancellation and/or arguments presented by the applicant.
Claims 1, 3-10, 12-20 are allowed.



Allowable Subject Matter

Claims 1, 3-10, 12-20 are allowed since when reading the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199F.3d 1295, 1301, 53 USPQ2d 1065, 1069, 1069 (Fed.Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in claims 1, 3-10, 12-20.  

The following is an examiner’s statement of reasons for allowance: 

Claim 1 is considered allowable since when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically, 
“extracting, by a device in a network, words from traffic data for a particular endpoint node in the network; 
determining, by the device, one or more topical categories associated with the particular endpoint node by applying a machine learning-based topical model to the extracted words; 
identifying, by the device, one or more similar endpoint nodes in the network based on a similarity between the determined one or more topical categories associated with the particular endpoint node and one or more topical categories associated with the one or more similar endpoint nodes; 
identifying, by the device, a device type of the one or more similar endpoint nodes; 
determining, by the device, a device type for the particular endpoint node that corresponds to the device type of the one or more similar endpoint nodes; and 
controlling, by the device, access to content or resources in the network for the particular endpoint node based on the determined device type for the particular endpoint node”, in combination with the remaining elements and features of the claimed invention.
Claims 10 and 19 are substantially similar to claim 1. The arguments as given above for claim 1, are applied, mutatis mutandis, to claims 10 and 19, therefore the allowable subject matter reasoning of claim 1 are applied accordingly.
Regarding the dependent claims 3-9 / 12-18 / 20, which include all the limitations of the independent claim 1 / 10 / 19, also have no art rejection.
The followings are references closest to the invention claimed:
Comstock, et. al., US-PATENT NO.10,536,541 B2 [hereafter Comstock] shows extracting words from network traffic to determine topic categories. However, Comstock does not show identifying endpoint nodes based on similarity of topic categories determined by extracted words from network traffic data, and controlling network content access based on device type identified from similar endpoint nodes.
Abu-Samaha, et al., US-PATENT NO.6,938,087B1 [hereafter Abu-Samaha] shows classifying of network nodes . However Abu-Samaha does not show identifying endpoint nodes based on similarity of topic categories 
Chanda, et al., US-PATENT NO.8,117,216 Ba [hereafter Chanda] shows generating categories of nodes base on word similarity.  Chanda does not show identifying endpoint nodes based on similarity of topic categories determined by extracted words from network traffic data, and controlling network content access based on device type identified from similar endpoint nodes. 
Moore, et al., US-PATENT NO.2009/0193134A1 [hereafter Moore] shows content access control.  Moore does not show identifying endpoint nodes based on similarity of topic categories determined by extracted words from network traffic data, and controlling network content access based on device type identified from similar endpoint nodes. 
Wong, et al., US-PGPUB NO.2014/0181290A1 [hereafter Wong] shows network access control based on contextual information.  Wong does not show identifying endpoint nodes based on similarity of topic categories determined by extracted words from network traffic data, and controlling network content access based on device type identified from similar endpoint nodes. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  The fax number is 571-273-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J. Lo, can be reached 571-272-9767.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Examiner, Art Unit 2126